                                                       Entered on Docket
                                                       August 02, 2019
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
1    Jason Vogelpohl #252407                           NORTHERN DISTRICT OF CALIFORNIA

     Central Coast Bankruptcy, Inc.
2    532 Pajaro Street
     Salinas, CA, 93901                             Signed and Filed: August 1, 2019
3
     831.783.0260 – Telephone
4    831.585.1024 – Facsimile
5    Attorney for Debtor(s)
6                                                   __________________________________________
                                                    HANNAH L. BLUMENSTIEL
                                                    U.S. Bankruptcy Judge
7
8
9
10
11
12                             UNITED STATES BANKRUPTCY COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14
15   In re:                                                Case No.: 19-51427
                                                           Chapter 13
16   MANZANARES, Efrain
17   MANZANARES, Nora                                      ORDER GRANTING MOTION OF
                                                           DEBTORS TO EXTEND THE
18                 Debtor(s)                               AUTOMATIC STAY AS TO ALL
                                                           CREDITORS
19   ________________                ___________/
20
21
              The Motion to Extend Automatic Stay as to All Creditors and all supporting documents
22
     having been served on all creditors, and no Objections or request for hearing having been filed, and
23
     good cause appearing;
24
              IT IS ORDERED THAT the automatic stay is extended with respect to all creditors until
25
     the Debtors’ Chapter 13 Bankruptcy case has been discharged, dismissed, or until further order of
26
     this Court.
27
                                          **END OF ORDER**
28




     Case: 19-51427        Doc# 18    Filed: 08/01/19     Entered: 08/02/19 08:51:32        Page 1 of 2
1
                                      Court Service List
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case: 19-51427   Doc# 18   Filed: 08/01/19   Entered: 08/02/19 08:51:32   Page 2 of 2
